Exhibit 10.1

 

      COMPENSATION & SUBSCRIPTION AGREEMENT
     

THE SECURITIES BEING ACQUIRED BY YOU HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR APPLICABLE STATE BLUE SKY OR SECURITIES LAWS AND ARE
OFFERED UNDER AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF SUCH LAWS. THESE
SECURITIES CANNOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER CONTAINED IN THIS STOCK
SUBSCRIPTION AGREEMENT AND APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
     This Compensation & Subscription Agreement is entered for the purpose of
you, _________________Inc., (“You”) acquiring _____________ shares of the common
stock (the "Securities") of Disaboom, Inc. a Colorado corporation (“Disaboom”)
from Disaboom which such Securities being issued to You in lieu of receiving a
portion of the salary due and owing.
 

     A.      Notwithstanding any other agreement between the parties,
____________ agrees that in lieu of receiving $_____ of his or her salary (the
“Compensation”) for the period ending ___________, 2009 he or she will be issued
__________ shares of restricted Company common stock. You agree and acknowledge
that the shares of restricted common stock represent the full and complete
payment for the Compensation you have elected to receive in the form of
restricted stock. Upon issuance of the Securities You agree and acknowledge that
the Compensation has been paid in full and no amount is due and owing from
Disaboom.
 
     B.      In connection with your acquisition of the Securities, you
represent and warrant to Disaboom as follows:



a.          You have been provided, and have reviewed all available reports
filed by Disaboom pursuant to the Securities Exchange Act of 1934, including
(without limitation) Disaboom' annual report on Form 10-K for the most
recently-completed fiscal year and all Forms 10-Q for the quarters subsequent to
the end of the most recent fiscal year, and such other information as you may
have requested of Disaboom regarding its business, operations, management, and
financial condition (all of which is referred to herein as the "Available
Information").



b.          You have consulted with such advisors with regard to the
advisability of this transaction to the extent you have deemed such consultation
to be appropriate. You acknowledge that Disaboom has advised you that it
recommends that you obtain such advice and consultation.



c.          You are aware that the Securities are not being registered under the
Securities Act of 1933, as amended (the “1933Act”). You understand that the
Securities are being issued in reliance on the exemption from registration
provided by Section 4(2) thereunder. You understand that You may be required to
bear the economic risk of this investment for an indefinite period of time and
the Securities cannot be resold or otherwise transferred unless applicable
federal and state securities laws are complied with or exemptions therefrom are
available.

 

--------------------------------------------------------------------------------

 



d.          You acknowledge that an investment in Disaboom constitutes a high
degree of risk, and there can be no assurance that any portion of your
investment will be returned to you at any time. By executing this Subscription
Agreement, you acknowledge that you understand the risks involved (including
those risks identified in Disaboom’s annual and quarterly reports filed with the
Securities and Exchange Commission) and are willing and able to withstand the
possible complete loss of your investment.



e.          You understand that the future conduct of Disaboom’s business is
dependent upon a number of factors and there is no assurance that Disaboom will
be able to conduct its operations as contemplated in this agreement or in any
other information given to you.



f.          The Securities are being acquired by you for your own account and
not on behalf of any other person or entity. Your present financial condition is
such that it is unlikely that it would be necessary for you to dispose of any
portion of the Securities in the foreseeable future.



g.          You understand that the Securities being acquired hereby have not
been registered under the 1933 Act or any state or foreign securities laws, and
are and will continue to be restricted securities within the meaning of Rule 144
of the General Rules and Regulations under the 1933 Act and applicable state
statutes, and consents to the placement of an appropriate restrictive legend or
legends on any certificates evidencing the Securities and any certificates
issued in replacement or exchange therefor and acknowledges that Disaboom will
cause its stock transfer records to note such restrictions.



h.          By your signature below, you acknowledge and understand that
Disaboom is relying upon the accuracy and completeness hereof in complying with
certain obligations under applicable securities laws.



     C.     This Subscription Agreement binds and inures to the benefit of the
representatives, successors and permitted assigns of the respective parties
hereto.
 
     D.     You acknowledge that the issuance to you of these shares will result
in tax consequences to you personally, and that you have reviewed these
potential tax consequences with your personal advisors to the extent you have
deemed such to be appropriate or necessary. You acknowledge and agree that
Disaboom has, at your request, made no withholding whatsoever with respect to
these shares for the payment of taxes. As such, you will be solely responsible
for the payment of any and all taxes and fees that may result from your
acceptance of these shares.

 

--------------------------------------------------------------------------------

 


  
     E.     The parties to this Agreement hereby agree to execute and deliver
all such further documents and instruments and do all acts and things as may be
necessary or convenient to carry out the full intent and meaning of and to
effect the transactions contemplated by this Agreement.
 

Disaboom,
Inc.                                                                                             
Employee
                              
 
By ___________________________                                                  
         ____________________________

 

Date: _________________________                                              
    Date: ____________________________      

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

    

